DETAILED ACTION


Allowable Subject Matter
Claims 8-16 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 8, the prior art teaches a method for displaying and interacting with a dynamic real-world environment created from images captured from a real-world environment, said method comprising: 
providing a mobile computing device having a processor, memory, a display and software stored in said memory; 
capturing information of a real-world environment using one or more of a camera, a microphone, and a locator of the mobile computing device; 
sending the information to a server; 
said software including a feature identifier that processes environment information against a feature database to generate one or more identified features corresponding to images or audio data captured by said camera and said microphone; 
receiving, from the server, the information and at least one ARBit, wherein said ARBit includes a data object that has one or more characteristics matched to said identified features and said data object being displayable on said mobile computing device; 
said software further including an environment generator that utilizes said identified features to generate a dynamic real world environment display that resembles said real-world environment; 
displaying a view on said display of at least part of the dynamic real-world environment containing the ARBit collection to the user; and
in response to selection of the ARBit collection within the view by the user, interacting with the user based upon a type of the ARBit.
However in the context of claim 8 as a whole, the prior art does not teach “providing an ARBit interactive module that allows a user of mobile device to interact with each selected matched ARBit and generic ARBit; 
manipulating the view based upon user input, wherein the user input is a user selection on said display of one of said matched ARBit or generic ARBit displayed within a view of said dynamic real-world environment.”
Therefore, Claim 8 as a whole is allowable.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611